TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00567-CV





In re Benito Hernandez and Marina Hernandez





ORIGINAL PROCEEDING FROM TRAVIS COUNTY

 


M E M O R A N D U M   O P I N I O N


                        Relators have filed their petition for writ of mandamus and motion for emergency
relief.  We deny the petition for writ of mandamus and overrule the motion for emergency relief. 
See Tex. R. App. P. 52.8.
 
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Filed:   September 8, 2005